Citation Nr: 1602364	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1959 to September 1962.  The Veteran died in July 2010 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and November 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The appellant's claim was remanded by the Board in January 2015.

The appellant testified at a December 2012 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

Additional documents were received after the April 2015 Supplemental Statement of the Case (SSOC). Specifically, private medical records were received in May 2015 from Fletcher Allen Health Care.  As will be discussed further below, the key issue in this appeal is whether the Veteran died while hospitalized by VA in a non-VA facility.  The private medical records from Fletcher Allen Health Care (which was not the facility where the Veteran died) do not provide any information in support of this issue.  As such, these documents do not relate to or have a bearing on the appellant's claim on appeal; therefore the evidence is not pertinent and the Board can proceed with a decision on the appellant's claim.  See 38 C.F.R.              § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The Veteran was not in receipt of VA pension or compensation at the time of his death and would not have been receiving disability compensation but for the receipt of military retired pay, the Veteran did not have any pending claims at the time of his death and the Veteran was not released from active service for a disability incurred or aggravated in the line of duty and his body was not held by a State.

2.  The preponderance of the evidence is against finding that the Veteran died while hospitalized by VA in a non-VA facility.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. § 3.1600 (2013) (old regulation); 38 C.F.R. §§ 3.1705, 3.1706 (2015) (new regulations).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist an appellant in the claims process.

The appellant was provided with adequate notice in a February 2015 letter.  While this letter was after the July and November 2010 decisions on appeal, the RO subsequently readjudicated the appellant's claim in an April 2015 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (finding that the issuance of a fully compliant notification letter followed by readjudication of the claim, to include with a Statement of the Case or SSOC, is sufficient to cure a timing defect).

With respect to the duty to assist, the Board finds that this has been fulfilled.  Of record, as relevant, are VA treatment records and private medical records, as well as documentation of correspondence between VA personnel regarding whether any private medical care for the Veteran was paid for by VA.  Overall, there is no indication of any outstanding records or other action that VA could take to assist the appellant in substantiating her claim.

The appellant's claim was previously remanded by the Board in January 2015 and the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, as requested, the appellant was provided proper notice via a February 2015 letter, private medical records were obtained from Fletcher Allen Health Care and Vermont Respite House, outstanding VA treatment record were obtained and attempt was made to determine if the Veteran was in receipt of any fee basis care around the time of his death.

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the appellant's claim. Moreover, the appellant or her representative have not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice been identified in the conduct of the Board hearing.

In sum, VA has satisfied its duty to notify and assist with respect to the appellant's claim.

II. Legal Criteria

Initially, the Board notes that the appellant is seeking entitlement to non-service-connected burial benefits, as the Veteran's death is not service connected.

The Board notes that effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for non-service-connected deaths.  Specifically, VA removed the old regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new regulations (38 C.F.R.      §§ 3.1700 through 3.1713).  Except as otherwise provided, the new regulations are applicable to claims for burial benefits pending on or after July 7, 2014.  As the appellant's claim was received in July 2010 and is still pending after July 7, 2014, both the old and new criteria apply, whichever is more favorable.  In this regard, the Board notes that under the new regulations, the substantive requirements for entitlement to a non-service-connected burial allowance remain substantially the same as in the old regulations.

Substantively, where a veteran's death is not service-connected, a non-service-connected burial allowance may be payable under certain circumstances.  See 38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2013) (old regulation), 38 C.F.R. § 3.1705 (2015) (new regulation).  Specifically, a non-service-connected burial allowance may be payable if: (1) at the time of death, the veteran was in receipt of VA pension or compensation (or would have been receiving disability compensation but for the receipt of military retired pay); (2) the veteran had a specific kind of claim pending at the time of death, along with additional requirements; or (3) the deceased was a veteran of any war or was discharged or released from active service for a disability incurred or aggravated in the line of duty and the body of the deceased is being held by a State.  See id.  Alternatively, a burial allowance may be payable if a veteran dies from non-service-connected causes while hospitalized by VA in a VA or non-VA facility.  See 38 C.F.R.            § 3.1600(c) (2013) (old regulation), 38 C.F.R. § 3.1706 (2015) (new regulation).  In this case, the evidence of record indicated that the Veteran died in a non-VA facility.  See Death Certificate.  As relevant then, for burial allowance purposes, to be "hospitalized by VA" means that a veteran was transferred or admitted to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703 or was transferred or admitted to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C.A. § 1720.  See 38 U.S.C.A. § 2303(a)(2) (West 2014); 38 C.F.R. § 3.1600(c) (2013) (old regulation), 38 C.F.R. § 3.1706(b) (2015) (new regulation).  When VA facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, VA, as authorized in 38 U.S.C.A. § 1710, may contract with non-VA facilities in order to furnish medical services in certain situations.  See 38 U.S.C.A. § 1703(a) (West 2014).

III.  Analysis

Initially, the Board notes that the Veteran was not in receipt of VA pension or compensation at the time of his death and would not have been receiving disability compensation but for the receipt of military retired pay.  The Veteran also did not have any pending claims at the time of his death.  Also, the Veteran was not released from active service for a disability incurred or aggravated in the line of duty and his body was not held by a State.  As such, the only avenue upon which entitlement to burial benefits may be warranted in this case is if it is established that the Veteran died while hospitalized by VA in a non-VA facility, which has been the primary contention of the appellant and her representative.
The appellant and her representative have provided various statements that, essentially, argue that the Veteran's death occurred while he was under VA care.  For example, in an October 2010 statement, the appellant's representative stated that "the [V]eteran should be considered to be under VA Authorized Care...in that he was under VA medical care for his lung cancer and transferred to the hospice Vermont Respite House with those services funded by the [VA Medical Center (VAMC)]" and that "the [V]eteran was transferred to hospice against his express wishes and contend that the VAMC in assuming authority to overlook the [V]eteran's clearly stated intention must be considered his caregiver at the time of his death."  In the June 2011 notice of disagreement, the representative stated that "[w]e contend that the [V]eteran was in fact in VA approved treatment for lung cancer and had been moved to the hospice where he died directly from VAMC care."  On the October 2012 VA Form 9 it was noted that "VA summarily had [V]eteran transported to hospice, and did not in fact surrender custody or responsibility for him."  At the December 2012 Board hearing, various testimony was provided.  It was contended that the Veteran "was under continuous treatment by the VA until his death," with reference made to his VA doctor, Dr. G.  See December 2012 Board Hearing Transcript, page 2.  It was referenced that the Veteran was treated at Fletcher Allen Health Care and then sent to Vermont Respite House, where he died, and that "everything that they did had to be okayed and cleared through [Dr. G.]."  See id. at 2-3.  Reference was also made to the Veteran having received care through fee basis and that monetary payments would prove the Veteran was under VA medical care.  See id. at 3-4.  In a January 2013 statement, the representative stated that "[w]e continue to contend that the VAMC was overseeing [the Veteran's] care until his death."  In a February 2015 statement, the representative stated that VA Dr. G. "was involved in [the Veteran's] care up until the day he died.  We also contend there are records available from pre-authorization/fee basis care until [the Veteran] died."  

Factually, the Veteran was treated at Fletcher Allen Health Care and then sent to Vermont Respite House, where he died.  See December 2012 Board Hearing Transcript, page 2; see also Death Certificate.  Private medical records were obtained in April 2015 from Vermont Respite House.  Records indicated that the Veteran was admitted on June 29, 2010 and died in July 2010.  The Vermont Respite House medical records do not contain any information that indicated that VA was paying for the Veteran's care.  In fact, a July 2010 note referenced a phone call with VA Dr. G. to inform her of the Veteran's death and noted that Dr. G. "was unaware that [the Veteran] had been admitted here and was appreciative of the call to update her."      

Also of record are VA treatment records dated from May to June 2010.  These records are limited in nature.  It appears that May 13, 2010 was the last date that the Veteran was seen in person by VA.  Records subsequent to this date referenced the receipt of non-VA records from Fletcher Allen Health Care and discussed the filling of prescription medication.  The VA treatment records, however, did not contain any information that indicated that VA was paying for any private medical care.

Additionally, the RO undertook specific efforts to attempt to determine if any private medical care for the Veteran was paid for by VA.  A November 2010 VA Form 21-0820 (Report of General Information) noted that a VA representative "contacted the Fee Basis department to ascertain if the [V]eteran had been hospitalized or traveling under VA approved care at the time of death" and that the response was that "there was no approved VA authorization for the...[V]eteran for his transfer to the hospice Vermont Respite House."  A June 2011 VA Form 21-0820 noted that a VA representative contacted fee basis "to verify whether or not [the Veteran] had any authorizations for VA funded hospice care" and the response was that "the Veteran was not under an authorization for any funded care including hospice."  A February 2015 VA Form 21-0820 noted that a VA representative contacted fee basis to see "if the [V]eteran was in receipt of any Fee basis or any type of pre-authorization for his care between June 2010 and July 2010 until his death" and "if there were any Fiscal Records for Fletcher Allen or Vermont Respite Care" and the response was that two systems were reviewed and there were no fiscal records or pre-authorizations.  A copy of a February 2015 email (dated the same day and between the same VA employees as the February 2015 VA Form 21-0820) noted a request regarding "any pre-authorizations or payments to a third party for services around the time of [the Veteran's] admittance to Fletcher Allen or Vermont Respite Care.  The dates of service would be June 2010 until the time of his death in July 2010."  The response noted "no authorization on file for this patient and no payment history for the dates of service" that were requested.  

Upon review of the evidence of record, the Board concludes that the preponderance of the evidence is against finding that the Veteran died while hospitalized by VA in a non-VA facility.  Multiple attempts were made by the RO to verify if any private medical care for the Veteran was paid for by VA and all responses were negative.  Further, VA treatment records and private medical records from Vermont Respite House (whether the Veteran died) did not contain any information that indicated that VA was paying for any private medical care.  Notably, a July 2010 note from Vermont Respite House referenced a phone call with VA Dr. G. to inform her of the Veteran's death and noted that Dr. G. was unaware that the Veteran had been admitted to Vermont Respite House.  While the Board has considered the appellant's contentions, the other evidence of record discussed, specifically the multiple negative responses related to inquiries as to whether any private medical care for the Veteran was paid for by VA, are afforded more probative value as to this issue.  

In sum, the criteria for entitlement to non-service-connected burial benefits have not been met.  The Board has considered the appellant's contentions, which primarily were, essentially, that the Veteran's death occurred while he was under VA care.  As discussed, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran died while hospitalized by VA in a non-VA facility.  As noted above, other criteria for entitlement to non-service-connected burial allowance were also not met in this case.  While the Board is sympathetic to the appellant's claim and appreciative of the Veteran's honorable military service, the criteria for entitlement to non-service-connected burial benefits have not been met and the appellant's claim therefore must be denied.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. § 3.1600 (2013) (old regulation); 38 C.F.R. §§ 3.1705, 3.1706 (2015) (new regulations).


ORDER

Entitlement to burial benefits is denied.  



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


